COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00383-CR


Kerri Irene Danz                          §   From County Criminal Court No. 1

                                          §   of Denton County (CR-2010-01972-
                                              A)
v.                                        §
                                              December 27, 2013
                                          §
                                              Per Curiam
The State of Texas                        §
                                              (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM